Citation Nr: 1538223	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-20 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for hypertension.  He asserts that service connection may be warranted on a direct basis, as due to exposure to Agent Orange during service in the Republic of Vietnam (RVN), or as secondary to his service-connected diabetes mellitus, type II.

As an initial matter, treatment records potentially relevant to the Veteran's claim remain outstanding.  In an April 2012 VA treatment record, it is noted that the Veteran was seeing a Dr. D. until recently, and that the Veteran would be seeing a Dr. C. as his private primary care physician beginning in April 2012.  While treatment records from OU Physicians (where Dr. D. practices) from June 2011 to April 2012 have been associated with the claims file, the June 2011 record indicates treatment prior to that date.  Additionally, records of treatment with Dr. C. do not appear in the claims file.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran, and on remand, such efforts should be made.  See 38 C.F.R. § 3.159(c)(1) (2015).  The AOJ should contact the Veteran and ask that he identify any additional relevant private treatment records that have not yet been obtained, and provide the necessary authorization and releases to allow VA to acquire such outstanding records.  Additionally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Board is remanding for further development, updated VA treatment records should also be obtained.      

The Veteran was provided with VA examination in October 2011.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons specified below, the Board finds that the medical opinion provided is inadequate for adjudicatory purposes, and that further development is necessary.

The October 2011 VA examination report includes diagnoses of diabetes mellitus, type II, and hypertension.  The Veteran was noted to take medication for his hypertension, and objective evidence of elevated blood pressure readings was recorded.  The examiner concluded that the Veteran had essential hypertension, with no findings of hypertensive heart disease.  The examiner further stated that the Veteran does not have any non-diabetic condition that is aggravated by his diabetes.  

As argued by the Veteran's representative in a July 2015 appellant's brief, the VA examination report did not include a clear discussion or opinion on relevant questions relating to the claim for entitlement to service connection, and merely declared that the hypertension was "essential," meaning of unknown etiology, without further discussion.  The examiner's conclusions that the Veteran's current hypertension may be classified as "essential hypertension" and that "there are not any non-diabetic condition[s] ... aggravated by the diabetes," without an explanation of the examiner's rationale behind such conclusions, provide insufficient rationale to allow the Board to make an educated decision as to the pertinent questions relating to the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

Further, the Board notes that the Veteran's June 1972 separation examination included a blood pressure reading of 120 systolic and 90 diastolic pressure.   Hypertension is among the "chronic" disabilities enumerated under 38 C.F.R. § 3.309(a) which may be awarded service connection if manifest to a degree of 10 percent or more within one year of separation from service.  No opinion was provided as to the likelihood that the Veteran's hypertension arose during or to a compensable degree within one year of active military service.  The Veteran has further asserted that his hypertension may be related to his exposure to Agent Orange during service; VA has previously conceded the Veteran's herbicide exposure due to the Veteran's confirmed service in RVN from May 1971 to May 1972.  See  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Although hypertension is not one of the disabilities for which service connection may be warranted on a presumptive basis due to herbicide exposure, per 38 C.F.R. § 3.309(e), a veteran may still establish entitlement to service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  No opinion has yet been provided on this theory of entitlement.  

Therefore, on remand, the AOJ should obtain a supplemental VA medical opinion which adequately discusses the conclusions reached for each of the asserted theories of entitlement to service connection for hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from February 2014 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any records of private treatment relating to hypertension that have not yet been associated with the file, to include records prior to June 2011 with Dr. D. (of OU Physicians) and records of treatment beginning April 2012 with Dr. C.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the treatment providers, which can be found in the claims file in an April 2012 VA treatment record, should be used in order to aid him in responding to the request.)

3.  After completing the aforementioned development, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") who has not yet provided an opinion with regard to the etiology of the Veteran's hypertension.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then provide opinions on the following:

a.  Whether the Veteran's current hypertension at least as likely as not (50 percent or greater probability) arose during active military service.

The reviewer's attention is directed to the Veteran's service treatment records, which include a separation examination recording a blood pressure reading of 120/90.

b.  Whether the Veteran's current hypertension least as likely as not (50 percent or greater probability) arose to a compensable degree within one year of separation from military service.  If it is so found, is it at least as likely as not that within one year of service, the hypertension manifested in diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  The Veteran separated from military service in June 1972.

c.  Whether the Veteran's current hypertension at least as likely as not (50 percent or greater probability) was caused by his active military service, to specifically include his conceded exposure to Agent Orange while serving in the Republic of Vietnam.

d.  Whether the Veteran's current hypertension at least as likely as not (50 percent or greater probability) was caused by his service-connected diabetes mellitus, type II.

e.  Whether the Veteran's current hypertension at least as likely as not (50 percent or greater probability) has been aggravated by his service-connected diabetes mellitus, type II.

If it is determined that the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus, type II, the reviewer should quantify the approximate degree of disability, or baseline, without the aggravating effects (i.e. what approximate level of hypertension would exist if it underwent its own natural progression, and was not aggravated by the diabetes mellitus, type II.) 

"Aggravation" in this context means a permanent worsening of the hypertension, beyond the normal progression of the disorder, by the service-connected disability.

In addressing parts (d) and (e), the reviewer's attention is directed to the arguments and medical evidence cited in the July 2015 Appellant's brief regarding the relationship between hypertension and diabetes mellitus.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the above, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective action as necessary.

5.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claim for entitlement to service connection for hypertension in light of all additional evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

